Citation Nr: 9931454	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karen Fortiou


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in January 1997.  A statement of the case was mailed 
to the veteran in 
November 1997.  The veteran's substantive appeal was received 
in January 1998.  

The Board notes that entitlement to a total disability rating 
based on individual unemployability was denied in the January 
1996 rating decision.  The veteran did not appeal that 
determination.  As such, that issue is not in appellate 
status and before the Board at this time.  


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to his PTSD and the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Currently, the veteran contends that his service-connected 
PTSD has been more disabling since the date of the grant of 
service connection than has been represented by the 50 
percent rating.  

The Board notes that the veteran served in combat in Vietnam 
and was awarded, among other things, the Combat Infantryman's 
Badge.  

The veteran has been granted entitlement to PTSD effective 
from May 1994.  A review of the record shows ongoing VA 
treatment for PTSD.  The outpatient records show that the 
veteran was angry, hostile, and depressed.  In June 1995, the 
veteran was afforded a VA examination.  At that time, the 
veteran related that he was depressed, hopeless, and had 
recurrent and intrusive thoughts of Vietnam as well as 
flashbacks.  The veteran indicated that he was unemployed and 
spent most of his time isolated.  Mental status examination 
revealed that the veteran was cooperative.  His speech was 
relevant and coherent, but his affect was restricted and his 
mood was dysphoric.  The veteran was upset, tense, and unable 
to describe his combat experiences.  He related that he 
became upset easily, avoided arguments, was "jumpy," had 
startle response, and was hypervigilant.  The veteran 
expressed sporadic suicidal ideation, but was not psychotic 
or suicidal or homicidal during the evaluation.  The veteran 
had difficulty concentrating and remembering.  He was 
oriented times three.  His insight and judgment were 
adequate.  The diagnosis was PTSD, chronic.  His current 
Global Assessment of Functioning (GAF) score was 41.  

Thereafter, the veteran continued seeking treatment from the 
VA for his PTSD.  In March 1996, he was afforded 
psychological testing.  The examiner noted that the veteran 
arrived for his first testing session in a disheveled 
condition.  The veteran appeared and sounded apprehensive, 
was unable to maintain sustained and appropriate eye contact, 
and was anxious.  As the sessions progressed, the veteran 
became more visibly relaxed in his interactions with the 
examiner, but was notable uncomfortable with certain tasks 
presented.  The veteran was particularly disturbed by some of 
the more projective tests in which he refused to continue 
participating.  Throughout the testing, the veteran stated 
his answers in a manner that lacked confidence and 
conviction.  The veteran often questioned the accuracy of his 
responses and his communication was characterized by long 
pauses.  At such times, the veteran appeared to be thinking 
of many different thoughts, actively censoring those he did 
not want to reveal.  His speech pattern was often 
discontinuous and drawn out.  On the more projective tests, 
the veteran appeared particularly anxious as evidenced by his 
foot rapidly bouncing up and down, his general fidgeting, and 
the contorted and tense expressions on his face.  During such 
times, the veteran would often pick up the stimulus cards 
presented in order to feel them and obtain a closer look, 
only to quickly push them away after responding.  When the 
veteran was asked to draw pictures or complete tasks with 
relatively few cues, he would become frustrated and irritated 
as evidenced by his exasperated comments and his style of 
responding.  

The veteran was administered various tests which revealed 
major depression, significant psychomotor retardation, and 
higher than average intellectual functioning.  The veteran 
had difficulty actively organizing, processing, and applying 
learned information in any meaningful way when he was 
presented with less structured tasks.  In addition, he 
displayed a depressive lack of energy particularly on the 
less structured tasks.  The examiner also noted that 
associated with the veteran's feelings of anxiety and tension 
was his omnipresent expectation that something threatening 
would occur.  He related to both people and objects in terms 
of their potential danger and perceived them as essentially 
frightening, unpleasant, and confusing.  In addition, objects 
were deemed scary, forever lurking, even dangerous, and 
capable of behaving in strange and unexpected ways.  The 
veteran had a tendency to distrust the obvious and as a 
result he often doubted his own perceptions.  The veteran was 
hypersensitive to being abused or exploited and reflected his 
feelings of having been traumatized and damaged.  The 
veteran's experience of himself and his subjective view of 
the world was intimately familiar with being mistreated and 
was consistent with someone who had been or felt as if he 
were victimized or traumatized.  The examiner noted that the 
veteran attempted to cope with these perceptions and 
accompanying feelings of danger and threat by employing 
primitive defenses of denial, withdrawal, and projection.  
The examiner noted that the veteran expressed social 
withdrawal.  He also was irritable, disorganized, easily 
distracted, edgy, ambivalent, and had trouble concentrating.

In sum, the veteran's general cognitive function was average 
and was marked by inconsistencies and an unevenness in 
functioning which was affected by depression and anxiety with 
a potential for psychotic or delusional thinking.  The 
testing revealed that the veteran appeared to be in acute 
distress although he had a tendency to act weak and 
exaggerate in order to elicit support.  His affective 
experiences were dominated by feelings of fear, anxiety, 
pessimism, low self-esteem, and self-pity.  It was noted that 
the veteran had difficulty developing and maintaining adult 
relationships due to his characteristic mistrust and 
depressive outlook.  Due to the veteran's difficulties and 
typical pattern of defensiveness, it was recommended that the 
veteran attend group therapy.  In addition, it was noted that 
the veteran occasionally thought of suicide.  

In July 1996, it was noted that the veteran's psychiatric 
symptomatology severely compromised his ability to attain or 
maintain gainful employment.  

In July 1997, the veteran was afforded another VA 
examination.  At that time, the veteran reported having no 
social life.  He reported recurring and intrusive thoughts of 
Vietnam, startle reaction, feelings of guilt, and avoidance 
of memories of the war.  Mental status examination revealed 
that the veteran's speech was soft, relevant, and coherent.  
His mood was dysphoric and depressed.  The veteran was not 
irritable at the time of the examination.  His affect was 
restricted.  He was not psychotic, suicidal, or homicidal.  
He complained of difficulty concentrating and remembering.  
The veteran was oriented times three.  His insight and 
judgment were present and adequate.  The diagnosis was PTSD.  
His GAF was 41.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, the new version of the rating criteria 
is effective only as of November 7, 1996.  In this case, the 
Board finds that a 100 percent schedular rating for PTSD is 
warranted under the old version which is more favorable in 
this case than the new version.  As such, consideration under 
the new regulations is unnecessary.  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In this case, the medical evidence shows that, through the 
appeal period, the veteran has been demonstrably unable to 
retain or obtain employment due to his PTSD.  In addition, 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to result in virtual isolation 
in the community.  The March 1996 consultation was very 
thorough and clearly displayed that the veteran is unable to 
be employed due to the defects in his cognitive functioning, 
his poor self-image, and his inability to be in relationships 
with others, including co-workers.  In addition, it clearly 
showed that the veteran is virtually isolated from the 
community.  The other evidence of record supports these 
findings.  As such, the Board concludes that the veteran's 
PTSD satisfies one of the independent criteria for the 
assignment of a total rating under the regulations in effect 
prior to November 7, 1996.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The medical evidence shows that the veteran's PTSD may have 
fluctuated in its level of severity, but overall, the veteran 
has been demonstrably unable to obtain or retain employment 
and has been isolated from the community since the effective 
date of service connection.  The veteran's PTSD has been 
basically static since the effective date of service 
connection.  The Board therefore finds that the level of 
severity of the veteran's service-connected disability has 
been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic 
Code 9411 (regulations in effect prior to November 7, 1996).  


ORDER

The appeal is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

